Citation Nr: 1043659	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension, to include as 
due to exposure to herbicides.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought on appeal.

In a May 30, 2008 decision, the Board denied service connection 
for hypertension.  The Veteran appealed the May 2008 decision to 
the United States Court of Appeals for Veterans Claims (Court), 
and in a June 2010 Memorandum Decision, the Court vacated and 
remanded this issue back to the Board.  The Board also notes that 
in its May 2008 decision, it awarded a 10 percent rating for the 
Veteran's bilateral hearing loss, but this decision was not 
appealed to the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon appeal, the Veteran asserted that his hypertension could 
have been secondarily related to his Agent Orange exposure in 
service.  In so asserting, the Veteran's representative pointed 
to a 2006 report from the Institute of Medicine (IOM) of the 
National Academy of Sciences (NAS) suggesting a correlation 
between Agent Orange exposure and hypertension.  In its 
Memorandum Decision, the Court concluded that it would not 
discuss this issue first brought upon appeal as it would require 
findings of fact.  As such, the Court vacated and remanded the 
Board's decision to allow for the Board to make findings 
regarding the Veteran's new contentions of hypertension related 
to Agent Orange exposure.  The Court did not issue a decision on 
whether the Board provided adequate reasons and bases for denying 
the Veteran's service connection claim for hypertension in its 
May 2008 decision, nor did it decide whether the Veteran is 
presumed to have constructive knowledge of the 2006 IOM report 
listed above.  

The Veteran essentially contended that he had hypertension prior 
to being inducted into the military.  He is certainly competent 
to report that he thought he was denied induction into the 
military due to high blood pressure readings.  Basically, the 
Veteran was claiming service connection for hypertension on an 
aggravation basis.  As noted above, the Veteran first contended 
that his hypertension could be related to Agent Orange exposure 
upon appeal to the Court.  In making this assertion, the Veteran 
points to the treatise evidence, identified above, suggesting a 
possible correlation between Agent Orange and hypertension.  The 
Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) [Competent medical evidence may include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports and analyses].  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add 
hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and Ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  It is also important to note that hypertension is not 
one of the presumptive diseases noted in amended version of 
38 C.F.R. § 3.309(e) for veterans exposed to Agent Orange or 
other herbicides.  In fact, Note 3 to 38 C.F.R. § 3.309 states 
that "for purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease."  In this instance, however, the Veteran is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board notes at this juncture that a VA examination or opinion 
is necessary where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no question that the Veteran is currently diagnosed as 
having hypertension, and he has competently reported that his 
symptoms of hypertension preexisted service.  Also, in light of 
the Veteran's newly received contentions regarding his Agent 
Orange exposure causing his hypertension, and with accompanying 
treatise evidence at least suggesting a general correlation, the 
Board finds that the low threshold in McLendon is met for 
indicating that a current disability "may be associated" with 
service.  As there is insufficient medical evidence of record to 
decide the Veteran's claim, he must be scheduled for a VA 
examination pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request and obtain any 
outstanding medical records regarding the 
Veteran's hypertension claim and associate 
them with the claims file.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
hypertension.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing, and render all appropriate 
diagnoses.  The examiner should then render 
opinions to the following: 

a.  Whether it is at least as likely as not 
that any current hypertension had its onset 
in service.  

b.  Whether it is at least as likely as not 
that the Veteran's hypertension is related to 
his presumed exposure to Agent Orange.  

c.  Whether the Veteran's hypertension 
existed prior to service.  If so, did it 
increase in severity beyond the natural 
progression of the disorder or represent a 
chronic worsening of the disorder.  

The examiner should provide rationale for all 
opinions given.  If the requested opinions 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


